Exhibit MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement onForm 10-KSB/A of Studio One Media, Inc., of our report dated September 27,2007 on our audit of the financial statements of Studio One Media, Inc., as of June 30, 2007 and June 30, 2006, and the related statements of operations, stockholders’ equity and cash flows for the years then ended, and from inception on July 1, 2002 through June 30, 2007, and the reference to us under the caption "Experts." /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada May 22, 2008 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702)253-7511 Fax
